Citation Nr: 1413574	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a heart condition, previously characterized as cardiac arrhythmia, has been received.

2.  Entitlement to service connection for a heart disorder, to include coronary artery disease.

3.  Whether new and material evidence to reopen a claim for service connection for major depression has been received.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

The appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied the Veteran's requests to reopen previously-denied claims for service connection for a cardiac arrhythmia and major depression.  In May 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  That file has been reviewed in connection with these claims.

The Board's decision reopening the previously denied claims for service connection for a heart condition, previously characterized as cardiac arrhythmia, is set forth below.  The petition to reopen the claim for service connection for major depression, as well as the claim for service connection for a heart disorder, on the merits, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In an October 1996 decision, the Board declined to reopen a claim for service connection for a heart condition, then characterized as cardiac arrhythmia.

3.  Additional evidence associated with the claims file since the October 1996 Board decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a heart condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1996 decision in which the Board declined to reopen the claim for service connection for a heart condition, then characterized as cardiac arrhythmia, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  As pertinent evidence received since the October 1996 denial is new and material, the criteria for reopening the claim for service connection for a heart condition are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a heart condition, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 
 

Historically, the RO denied an original claim for service connection for a heart condition, then characterized as cardiac arrhythmia, in a December 1979 rating decision, which was not appealed.  The Veteran subsequently attempted to reopen his claim; these requests were denied in rating decisions issued in April 1990 and August 1993.

On appeal of the August 1993 rating decision, in October 1996, the Board declined to reopen the claim for service connection for a heart condition, then characterized as cardiac arrhythmia.  The evidence of record at that time primarily consisted of the Veteran's service treatment records, post-service treatment, the transcript from a September 1994 hearing at the RO, a December 1990 Social Security Administration (SSA) decision, and lay statements from the Veteran.  In denying the claim, the Board found that the medical evidence of record reflected that the Veteran may have had cardiac arrhythmia at various times, but failed to show that the Veteran had an organic cardiac disorder for which service connection may be granted.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, the October 1996 Board decision is final as to the evidence then of record.  Id.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection for a heart disorder in October 2009.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with a claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim  was the Board's October 1996 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since October 1996 consists of private treatment records reflecting that the Veteran has been diagnosed with coronary artery disease, and statements provided by the Veteran.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

The aforementioned new evidence added to the record pertains to the material issue of whether the Veteran has a compensable heart disability that may be related to service.  This evidence reveals a diagnosis of coronary artery disease, which is a compensable disability for VA purposes.  See December 2000 Western Pennsylvania Hospital Summary of Discharge.  When this new evidence of current disability is considered in light of evidence previously of record (discussed below), the Board finds that the  new evidence raises a reasonable possibility of substantiating the claim for service connection   

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a heart disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a heart condition, previously characterized as cardiac arrhythmia, has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

As for the issue of whether new and material evidence has been received to reopen a claim for service connection for major depression, the Board finds that this issue is inextricably intertwined with the issue of service connection for a heart disorder, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, a finding that service connection is warranted for a heart disorder would impact the Veteran's claim for major depression, which is claimed as secondary to such disorder.  As explained below, the Board is remanding the reopened claim for service connection for a heart disorder; hence, adjudication of the request to reopen the claim for service connection for major depression would be premature, at this juncture. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Considering the evidence previously of record in light of the current diagnosis of a compensable heart disorder, the Veteran's assertion that this disorder is related to service, the evidence indicating that the Veteran had cardiac arrhythmia very shortly after service discharge, and the absence of a medical etiology opinion with respect any diagnosed heart disorder, the Board finds that an examination and opinion to obtain further medical information would be helpful in resolving the reopened claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

In this regard, the Veteran had a diagnosis of a cardiac arrhythmia in July 1979, a little over a month after his separation from service.  Although cardiac arrhythmia is not a chronic disease under 38 C.F.R. § 3.309(a), coronary artery disease is considered a chronic disease; thus, service connection may be established based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  A medical opinion is required to determine whether the current disorder is in any way medically-related to service-to include the pivotal question of whether the  Veteran's cardiac arrhythmia first diagnosed in July 1979 was a manifestation of his currently diagnosed coronary artery disease. 

Accordingly, the RO should arrange for the Veteran to undergo a VA cardiology examination by an appropriate physician.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may well result in denial of his reopened claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

Specifically, the evidence of record indicates that there are outstanding VA treatment records that are potentially relevant to the Veteran's claims.  

July 1979 VA treatment records indicate that the Veteran was referred to the Oakland VA Cardiology Clinic for further testing for his cardiac arrhythmia.  In a March 1996 Board remand, the Board instructed the RO to obtain these records.  Although the RO sent the Veteran a VA Form 21-4142 to authorize VA to obtain records from the Oakland VA Cardiology Clinic (to which the Veteran did not respond); as an identified VA facility, it would not appear that such authorization was necessary.  The RO did not attempt to obtain any such records.  

Further, the Veteran reported at a September 1994 RO hearing that he received ongoing mental treatment for his depression at the Orlando VA Medical Center (VAMC).  The most recent evidence of record from the Orlando VAMC is dated in March 1990.  Additionally, a report of consultation dated in December 2000 at the Western Pennsylvania Hospital notes that the Veteran has a history of ventricular dysrhythmia, which has been treated at Butler VA hospital.  The Veteran has also reported that he currently receives treatment for his heart disorder at the Washington County Community Based Outpatient Clinic (CBOC), and at University Drive VAMC.  Such records have not been associated with the claims file.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all pertinent  outstanding records of VA evaluation and/or treatment of the Veteran following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

Also, the  record contains a December 1990 SSA decision granting disability benefits based various disabilities, including a psychological condition.  It does not appear that the complete medical records relied upon in deciding the claim have been associated with the claims file.  On remand, the RO should obtain all outstanding SSA records.

Further, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, notifying him that he has a one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly  include records of cardiac treatment at the Oakland VA Cardiology Clinic dated since July 1976; cardiac treatment at University Drive VAMC; the Butler VAMC, and the Washington County CBOC; and mental health treatment at the Orlando VAMC dated since March 1990.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Social Security Administration all outstanding documents pertaining to the  Veteran's award of  Social Security benefits, including the medical records relied upon in rendering that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiology examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the physician  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician  should clearly identify all current heart disability(ies), to include coronary artery disease.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  The examiner should specifically address whether the Veteran's cardiac arrhythmia reported in July 1979 represented an initial manifestation of current cardiac disability.

In rendering the requested opinion, the examiner should consider and discuss all relevant medical and lay evidence, to include in- and post-service medical documents, and all lay assertions.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8. After completing the requested actions, and any additional notification and/or development deemed 
warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled cardiac examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


